Citation Nr: 1621854	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-27 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder, bronchitis, emphysema, and asbestosis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1974 to November 1975. This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in January 2010 by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.  

The claim for respiratory disorder has been recharacterized to encompass asbestosis in order to afford the Veteran the broadest scope of review.  The inclusion of asbestosis has been adjudicated by the RO.  The Board has jurisdiction over the matter and asbestosis is considered part and parcel of the Veteran's claim of service connection for a respiratory disorder.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  


REMAND

The Board has determined there was not the acceptable substantial compliance with the Board's 2012 Remand.  Thus, the Board is again remanding these claims.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance.)  

In December 2012, the Board directed the RO to provide the Veteran with VA Form 21-0516-1, Improved Pension Eligibility Verification Report, as well as to provide any additional relevant evidence, in support of his claim for nonservice-connected pension.  The RO sent the form and the request for records in January 2013 and April 2013 to two different addresses, neither of which are the current address of record.  As it appears the Veteran never received notice of these letters, the RO must once again attempt to obtain the relevant information from the Veteran to ensure compliance with the previous Board remand.   

In the prior December 2012 remand, the Board also determined that new VA examinations were necessary for the issues of service connection for a respiratory disorder and hypertension.  Specifically, the Board requested the examiner to review the record and then determine whether any diagnosed hypertension and respiratory disorder was related to the Veteran's military service, to include any claimed asbestos exposure.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA medical opinion obtained in response to this directive was rendered in June 2013, but is not compliant with the Board's remanded directives.  Notably, the examiner simply indicated, 

"[r]egardless of whether [V]eteran had asbestos exposure, there is no current evidence of asbestosis.  He also does not have evidence of [chronic obstructive pulmonary disorder] while in service.  Therefore, his current [chronic obstructive pulmonary disorder] is less likely than not related to his time in service.  Rationale: Imaging does not have findings consistent with asbestosis or mesothelioma.  Also, no evidence of [chronic obstructive pulmonary disorder] while in service." 

The examiner failed to discuss the multiple complaints of chest pain, coughing, and chest congestion documented in the service treatment records when rendering the aforementioned opinion.  Simply indicating that a disorder was not shown in service is not an adequate basis for a finding that a disorder is not related to military service.  The examiner also failed to review and discuss chest x-rays dated in January 1997 showing fibrosis and June 2000 showing increased interstitial markings, bilaterally, predominately in both mid and upper lung fields, when providing the rationale that imaging did not have findings "consistent with asbestosis or mesothelioma."  The examiner failed to discuss the prominent interstitial markings seen as to whether this represented a disorder that was related to the Veteran's military service.  A recent chest x-ray dated in October 2013 continues to show interstitial lung disease with areas of fibrosis, thus warranting further consideration and addendum opinion.      

With regard to the diagnosed hypertension, the examiner simply opined 

"there is no evidence of hypertension while in service.  Therefore, his current hypertension is less likely than not related to his time in service."

The rationale is inadequate.  Service connection may be granted for a post-service initial diagnosis.  See 3.303(d).  Simply indicating that hypertension was not diagnosed in service does not adequately explain why all the evidence, including that pertinent to service, does not establish that the disease was incurred in service.  

The last treatment records associated with the electronic claims file are dated through November 2013.  Any missing and/or ongoing VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992)(finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The claims are remanded for the following additional development and consideration:

1.  The RO must verify the Veteran's current address for accuracy.   The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, as well as provide him with a VA Form 21-0516-1, Improved Pension Eligibility Verification Report to complete.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain all outstanding VA treatment records relevant to the claims being remanded dated from November 2013 to the present.  

All attempts to secure this evidence must be documented in the record by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.
 
2.  If available to provide still further comment, the RO must obtain an addendum opinion from the examiner who rendered the June 2013 VA opinions.  If that examiner is unavailable or unable to provide the addendum, another appropriate VA examiner must provide the directed opinions.  If the examiner finds that another examination is necessary, one must be conducted.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must provide an opinion as to whether any respiratory disorder shown by the record is related to the Veteran's military service, to include any claimed asbestos exposure.

a) The examiner must specifically address the multiple complaints of chest pain, coughing, and chest congestion documented in the service treatment records dated in August 1974, December 1974, January 1975, March 1975, April 1975, and November 1975.  Specifically, the examiner must discuss why these complaints during the Veteran's service are insufficient are not related to any current respiratory disorder.

b) The examiner must discuss why the chest x-rays dated in January 1997 showing fibrosis, June 2000 showing increased interstitial markings predominately in both mid and upper lung fields, May 2013 showing prominent interstitial markings, and October 2013 showing interstitial lung disease with areas of fibrosis, are not consistent with asbestos exposure.  

c) The examiner must discuss why all the evidence, including that pertinent to service, does not establish that hypertension, first diagnosed after service, was incurred in service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  If the examiner who conducted the June 2013 VA examination is unavailable or unable to provide an addendum to the previous examination, the case must be provided to another appropriate VA examiner.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  If the examiner determines that another examination of the Veteran is necessary, one must be conducted.  

Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed respiratory disorder, to include chronic obstructive pulmonary disorder, bronchitis, emphysema, and asbestosis, is related to the Veteran's active duty service.  The examiner must also provide an opinion as to whether any currently or previously diagnosed hypertension is related to the Veteran's active duty service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The medical report obtained must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims that are currently on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369   (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

